Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 1 of 25




                    EXHIBIT 1
Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 2 of 25
Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 3 of 25
Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 4 of 25
Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 5 of 25
              Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 6 of 25



 1                                                                TABLE OF CONTENTS

 2 I.        JURISDICTION AND VENUE ....................................................................................................... 1
   II.       NATURE OF THE ACTION ........................................................................................................... 1
 3
   III.      PARTIES .......................................................................................................................................... 2
 4
   IV.       NATURE OF TRANS FAT.............................................................................................................. 2
 5           A.         There Is a Well-Established Scientific Consensus That Trans Fat Is Extremely
                        Harmful. ................................................................................................................................ 3
 6
             B.         The Artificial Trans Fat in Caramel Creams Caused Cardiovascular Disease. .................... 5
 7
             C.         The Artificial Trans Fat in Caramel Creams Caused Type-2 Diabetes. ............................... 7
 8           D.         The Artificial Trans Fat in Caramel Creams Caused Breast, Prostate, and
                        Colorectal Cancer.................................................................................................................. 7
 9
             E.         The Artificial Trans Fat in Caramel Creams Caused Alzheimer’s Disease and
10                      Cognitive Decline. ................................................................................................................ 8
11           F.         The Artificial Trans Fat in Caramel Creams Caused Organ Damage. ................................. 9
             G.         PHO Use is Unlawful in California, the United States, and European Nations. ................ 10
12
     V.      PLAINTIFF’S PURCHASES OF CARAMEL CREAMS AND COW TALES ........................... 11
13
     VI.     THE USE OF PHO IN CARAMEL CREAMS WAS UNFAIR .................................................... 11
14 VII.      DEFENDANT’S PRACTICES WERE “UNLAWFUL” WITHIN THE MEANING OF
15           THE CALIFORNIA UNFAIR COMPETITION LAW ................................................................. 12
     VIII.   INJURY .......................................................................................................................................... 13
16
     IX.     DELAYED DISCOVERY .............................................................................................................. 14
17 X.        CLASS ACTION ALLEGATIONS ............................................................................................... 15
18 XI.       PRAYER FOR RELIEF ................................................................................................................. 18
19 XII.      NO JURY DEMAND ..................................................................................................................... 19

20

21

22

23

24

25

26

27

28


                                                                        i
                                                             CLASS ACTION COMPLAINT
             Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 7 of 25



 1          Plaintiff Sabrina Silva, on behalf of herself, all others similarly situated, and the general public,

 2 by and through her undersigned counsel, hereby sues Defendant Goetze’s Candy Company, Inc. (“GCC”

 3 or “Defendant”), and upon information and belief and investigation of counsel, alleges as follows:

 4                                     I.    JURISDICTION AND VENUE

 5          1.     Jurisdiction is proper because Plaintiff is a citizen of California and because all claims are

 6 asserted under the laws of California and govern a product that is sold in California and purchased by

 7 Plaintiff in California.

 8          2.      Venue is proper in the Superior Court for the County of Alameda because Defendant

 9 does business in and engages in the acts complained of herein in Alameda County and because Plaintiff

10 purchased Caramel Creams in Alameda County.

11                                     II.    NATURE OF THE ACTION

12          3.     GCC manufactures, distributes, and sells caramel candy products including Caramel

13 Creams and Cow Tales (collectively “Caramel Creams”), which contained partially hydrogenated oil

14 (“PHO”).

15          4.     Artificial trans fat is a toxin and carcinogen for which there are many safe and

16 commercially viable substitutes. During the class period, GCC added artificial trans fat to Caramel

17 Creams in the form of partially hydrogenated oil (“PHO”)

18          5.     On June 17, 2015, the FDA determined that PHO is unsafe for use in food. Final

19 Determination Regarding Partially Hydrogenated Oils, 80 Fed. Reg. 34650 (June 17, 2015). Yet GCC

20 continued to incorporate this illegal, dangerous additive into Caramel Creams, even after the FDA

21 tentatively (in 2013), and then finally declared it unsafe for use in food, rendering products made with

22 PHO unlawful and adulterated.

23          6.     Even before the FDA’s Final Determination, however, PHO was an unlawful food

24 additive under both California and United States law.

25          7.     Although safe, low-cost, and commercially acceptable alternatives to PHO existed

26 throughout the class period, GCC unfairly elected not to use these safe alternatives in Caramel Creams

27 candy in order to increase profit at the expense of the health of consumers.

28


                                                         1
                                              CLASS ACTION COMPLAINT
             Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 8 of 25



 1          8.     Plaintiff Sabrina Silva purchased Caramel Creams from California grocery stores during

 2 the Class Period defined herein, for her own consumption and for her family.

 3          9.     This action is brought to remedy Defendant’s unfair and unlawful conduct. On behalf of

 4 the class defined herein, Plaintiff seeks an order compelling Defendant to, inter alia: (1) award Plaintiff

 5 and the Class members restitution and (2) pay costs, expenses, and reasonable attorneys’ fees.

 6                                              III.   PARTIES

 7          10.    Defendant Goetze’s Candy Company, Inc. is a Maryland corporation with its principal

 8 place of business in Baltimore, Maryland. GCC owns, manufactures, distributes, and sells Caramel

 9 Creams.

10          11.    Plaintiff Sabrina Silva is a citizen of California who purchased Caramel Creams in

11 California for personal and household consumption.

12                                     IV.    NATURE OF TRANS FAT

13          12.    Artificial trans fat is manufactured via an industrial process called partial hydrogenation,

14 in which hydrogen atoms are added to normal vegetable oil by heating the oil to temperatures above

15 400˚F in the presence of ion donor catalyst metals such as rhodium, ruthenium, and nickel.1 The resulting

16 product is known as partially hydrogenated oil, or PHO.

17          13.    PHO was invented in 1901 and patented in 1902 by German chemist Wilhelm Normann.

18 PHO molecules chemically differ from the natural fat molecules in other food products.2

19          14.    Natural fat, except the trace amounts of natural trans fat from ruminant animal sources like

20 beef, milk, and mutton, comes in two varieties: (1) fats that lack carbon double bonds (“saturated fat”);

21 and (2) fats that have carbon double bonds. Trans fat, in contrast to cis fat, has carbon double bonds with

22 hydrogen atoms on opposite sides of the carbon chain.

23

24
     1
     See Alice H. Lichtenstein, Trans Fatty Acids, Plasma Lipid Levels, and Risk of Developing
25 Cardiovascular Disease, 95 CIRCULATION 2588, 2588-90 (1997).
     2
26  See Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, 340 NEW ENG. J. MED. 94,
   94-8 (1999). See also Walter Willett, The Scientific Case for Banning Trans Fats, Scientific American,
27 available at www.scientificamerican.com/article/the-scientific-case-for-banning-trans-fats/ (last visited
   August 13, 2020).
28


                                                        2
                                             CLASS ACTION COMPLAINT
                Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 9 of 25



 1

 2

 3

 4

 5             15.     PHO was initially a “wonder product” attractive to the processed food industry because it
 6 combined the low cost of unsaturated cis fat with the flexibility and long shelf life of saturated fat. Like

 7 processed cis fat, PHO is manufactured from low-cost legumes,3 while saturated fat is derived from

 8 relatively expensive animal and tropical plant sources.4

 9             16.     As detailed herein, PHO causes cardiovascular disease, diabetes, cancer, and Alzheimer’s
10 disease, and accelerates memory damage and cognitive decline. These risks were well known during the

11 entire class period, and at no point during the class period was there ever a consensus that PHO was safe

12 to use, neither in general nor as an ingredient in candy.

13             17.     In using PHO as a food additive prior to 2015, GCC failed to submit a food additive
14 petition and failed to undertake a GRAS self-determination.

15             A.      There Is a Well-Established Scientific Consensus That Trans Fat Is Extremely
16                     Harmful.
17             18.     The National Academies of Science were charted by an act of Congress, signed by

18 President Lincoln in 1863. Under that charter, in 1970, the National Academy of Medicine was created.

19 In a 2005 report, under its former name of the Institute of Medicine, it concluded there was “no safe
                                                5
20 level” of PHO or artificial trans fat intake. Therefore, in 2005, there was no consensus that PHO was a

21 safe ingredient to use in food. To the contrary, the consensus was that it is unsafe.

22             19.     In addition, “trans fatty acids are not essential and provide no known benefit to human

23

24

25   3
         e.g., corn oil, cottonseed oil, soybean oil, peanut oil
26   4
         e.g., butter, cream, tallow, palm oil, coconut oil
27   5
      Food & Nutrition Bd., Inst. of Med., Dietary Reference Intakes For Energy, Carbohydrate, Fiber, Fat,
     Fatty Acids, Cholesterol, Protein, and Amino Acids (2005).
28


                                                             3
                                                  CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 10 of 25



 1 health.”6 Thus, while IOM provided safe maximum levels for other food elements like saturated fat, in

 2 could not and declined to provide one for trans fat when requested by the FDA, the reason being that

 3 “any incremental increase in trans fatty acid intake increases the risk of CHD.” Id. (emphasis added).

 4          20.    In 2006, Dariush Mozaffarian of Harvard Medical School wrote in the New England

 5 Journal of Medicine, “the consumption of trans fatty acids results in considerable potential harm but no

 6 apparent benefit.”7

 7          21.    Julie Louise Gerberding, who served eight years as the head of the United States Centers

 8 for Disease Control and Prevention, wrote in 2009:

 9        The scientific rationale for eliminating exposure to artificial trans fatty acids in foods is rock
          solid. There is no evidence that they provide any health benefit, and they are certainly
10
          harmful. These compounds adversely affect both low- and high-density lipoprotein
11        cholesterol levels and increase the risk for coronary heart disease, even at relatively low levels
          of dietary intake. Gram for gram, trans fats are far more potent than saturated fats in
12
          increasing the risk for heart disease, perhaps because they also have pro-inflammatory
13        properties and other adverse effects on vascular endothelium . . . Eliminating exposure to
          these dangerous fats could have a powerful population impact—potentially protecting 30,000
14
          to 100,000 Americans from death related to heart disease each year.8
15          22.    Dr. Mozaffarian further writes:
16        Given the adverse effects of trans fatty acids on serum lipid levels, systemic inflammation,
17        and possibly other risk factors for cardiovascular disease and the positive associations with
          the risk of CHD, sudden death from cardiac causes, and possibly diabetes, the potential for
18        harm is clear. The evidence and the magnitude of adverse health effects of trans fatty acids are
19        in fact far stronger on average than those of food contaminants or pesticide residues, which
          have in some cases received considerable attention.9
20
            23.    In 2011, Walter Willet, also a professor at Harvard Medical School, described Defendant’s
21

22
     6
23    Food Labeling; Health Claim; Phytosterols and Risk of Coronary Heart Disease; Proposed Rule, 75
     Fed. Reg. 76526, 76542 (Dec. 8, 2010).
24   7
     Dariush Mozaffarian et al., Trans Fatty Acids and Cardiovascular Disease, 354 N. ENGL. J. MED. 1601,
25 1608-1609  (2006).
   8
     Julie Louise Gerberding, Safer Fats for Healthier Hearts: The Case for Eliminating Dietary Artificial
26 Trans Fat Intake, 151 ANN. INTERN. MED. 137-138 (2009).

27   9
       Dariush Mozaffarian et al., Trans Fatty Acids and Cardiovascular Disease, 354 N. ENGL. J. MED. 1601
     (2006).
28


                                                         4
                                              CLASS ACTION COMPLAINT
               Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 11 of 25



 1 behavior of selling food made with PHO as “a food safety issue . . . this is actually contamination.”10

 2            24.     The views of these experts, and many others, show that, even before the FDA formally

 3 declared PHO to be unsafe for use in food in 2015, its use was still unlawful because there was not a

 4 consensus of scientific experts that PHO was a safe food additive.

 5            B.      The Artificial Trans Fat in Caramel Creams Caused Cardiovascular Disease.

 6            25.     Trans fat raises the risk of CHD more than any other known consumed substance.11

 7            26.     A 1999 estimate published in the New England Journal of Medicine found that removing

 8 PHO from the American diet “would prevent approximately 30,000 premature coronary deaths per year,
                                                                                                   12
 9 and epidemiologic evidence suggests this number is closer to 100,000 premature deaths annually.”

10            27.     By raising LDL levels and lowering HDL levels, trans fat causes a wide variety of

11 dangerous heart conditions, including vasodilation, coronary artery disease, and primary cardiac arrest.

12            28.     In a joint Dietary Guidelines Advisory Committee Report, the Department of Health and

13 Human Services and the U.S. Department of Agriculture recognized “[t]he relationship between trans

14 fatty acid intake and LDL cholesterol is direct and progressive, increasing the risk of cardiovascular
            13
15 disease.”

16            29.     The American Heart Association warns, “trans fats raise your bad (LDL) cholesterol

17 levels and lower your good (HDL) cholesterol levels. Eating trans fats increases your risk of developing
                   14
18 heart disease.”

19            30.     Even further back, in 2003, a review of literature on the connection between the

20 consumption of artificial trans fat and coronary heart disease, the FDA concluded:

21           [B]ased on the consistent results across a number of the most persuasive types of study

22
     10
          Rebecca Coombes, Trans fats: chasing a global ban, 343 BRITISH MED. J. (2011).
23
     11
          Mozaffarian, 354 NEW ENG. J. MED. at 1603.
24   12
      Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, 340 NEW ENG. J. MED. 94, 94-8
25 (1999).
   13
      Dep’t of Health & Human Serv. & U.S. Dep’t of Agric., 2005 Dietary Guidelines Advisory Committee
26 Report, Section 10 (2005).

27   14
       Am. Heart Ass’n., Trans Fats, available at https://www.heart.org/en/healthy-living/healthy-eating/eat-
     smart/fats/trans-fat (last visited August 13, 2020).
28


                                                         5
                                              CLASS ACTION COMPLAINT
               Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 12 of 25



 1           designs (i.e., intervention trials and prospective cohort studies) that were conducted using a
             range of test conditions and across different geographical regions and populations . . . the
 2
             available evidence for an adverse relationship between trans fat intake and CHD risk is
 3           strong.15

 4            31.     The FDA concluded in 2010 that “there have been no reports issued by authoritative

 5 sources that provide a level of trans fat in the diet . . . below which there is no risk of [Coronary Heart

 6 Disease].” 75 Fed. Reg. 76526, 76542 (Dec. 8, 2010). Rather, there “is a positive linear trend between

 7 trans fatty acid intake and LDL cholesterol concentration, and therefore there is a positive relationship

 8 between trans fatty acid intake and the risk of CHD.” Id.

 9            32.     A study published in American Heart Association’s Circulation found that the largest

10 consumers of trans fat have three times the risk of suffering primary cardiac arrest, even after controlling
                                                       16
11 for a variety of medical and lifestyle risk factors.

12            33.     Australian researchers observed that heart attack patients possess elevated amounts of

13 trans fat in their adipose tissue (stored body fat) compared to controls. The effects of consuming trans fat
                                                                                                        17
14 are therefore shown to be long-lived because of its storage within the body in place of natural fats.

15            34.     Cholesterol dysregulation and systemic inflammation/immune system dysregulation are

16 the most important pathways through which PHO consumption causes morbidity and death. Another

17 route is by promoting atherosclerosis by degrading the function of TGF-β, a protein responsible for
                                                         18
18 preventing the development of atherosclerotic lesions.

19            35.     TGF-β also functions to suppress cancerous tumors. Degradation of TGF-β function is

20 also likely one route by which artificial trans fat consumption promotes cancers in fatty organs and the

21 digestive system. Id.

22

23
     15
          FDA, Final Rule, 68 Fed. Reg. 41433, 41445 (July 11, 2003).
24   16
      Rozenn N. Lemaitre et al., Cell Membrane Trans-Fatty Acids and the Risk of Primary Cardiac Arrest,
25 105  CIRCULATION 697, 697-701 (2002).
   17
      Peter M. Clifton et al., Trans Fatty Acids In Adipose Tissue And The Food Supply Are Associated With
26 Myocardial Infarction. 134 J. NUTR. 874, 874-79 (2004).

27   18
        Chen, C.L. et al., A mechanism by which dietary trans fats cause atherosclerosis, J. NUTR.
     BIOCHEMISTRY 22(7) 649-655 (2011).
28


                                                          6
                                               CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 13 of 25



 1          C.      The Artificial Trans Fat in Caramel Creams Caused Type-2 Diabetes.

 2          36.     Artificial trans fat also causes type-2 diabetes.19

 3          37.     In particular, trans fat disrupts the body’s glucose and insulin regulation system by

 4 incorporating itself into cell membranes, causing the insulin receptors on cell walls to misform and

 5 malfunction, and in turn elevating blood glucose levels and stimulating further release of insulin.

 6          38.     Researchers at Northwestern University’s medical school found that mice show multiple
                                                                   20
 7 markers of type-2 diabetes after eating PHO for only four weeks.

 8          39.     By the eighth week of the study, mice fed the high trans fat diet showed a 500% increase

 9 compared to the control group in hepatic interleukin-1β gene expression, one such marker of diabetes,

10 indicating the extreme stress even short-term exposure to artificial trans fat places on the body. Id.

11          40.     A 14-year study of 84,204 women found that for every 2 percent increase in energy
                                                                                                      21
12 intake from artificial trans fat, the relative risk of type-2 diabetes was increased by 39 percent.

13          D.      The Artificial Trans Fat in Caramel Creams Caused Breast, Prostate, and
                    Colorectal Cancer.
14
            41.     Trans fat is a carcinogen which causes breast, prostate, and colorectal cancer.
15
            42.     A 13-year study of 19,934 French women showed 75 percent more women contracted
16
     breast cancer in the highest quintile of trans fat consumption than did those in the lowest.22
17
            43.     In a 25-year study of 14,916 American physicians, those in the highest quintile of trans fat
18
     consumption had more than double the risk of developing prostate cancer than the doctors in the lowest
19

20

21

22   19
      Am. Heart Ass’n., Trans Fats, available at https://www.heart.org/en/healthy-living/healthy-eating/eat-
23 smart/fats/trans-fat (last visited August 13, 2020).
   20
      Sean W. P. Koppe et al., Trans fat feeding results in higher serum alanine aminotransferase and
24
   increased insulin resistance compared with a standard murine high-fat diet, 297 AM. J. PHYSIOL.
25 GASTROINTEST LIVER PHYSIOL. 378 (2009).
   21
      Jorge Salmeron et al., Dietary Fat Intake and Risk of Type 2 Diabetes in Women, 73 AM. J. CLINICAL
26 NUTRITION 1019, 1023 (2001).

27   22
       Véronique Chajès et al., Association between Serum Trans-Monounsaturated Fatty Acids and Breast
     Cancer Risk in the E3N-EPIC Study. 167 AM. J. EPIDEMIOLOGY 1312, 1316 (2008).
28


                                                          7
                                               CLASS ACTION COMPLAINT
             Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 14 of 25



 1 quintile.23

 2          44.     A study of 1,012 American males observing trans fat intake and the risk of prostate cancer

 3 found “[c]ompared with the lowest quartile of total trans-fatty acid consumption, the higher quartiles

 4 gave odds ratios (ORs) equal to 1.58,” meaning those in the highest quartile are 58% more likely to

 5 contract prostate cancer than those in the lowest.24

 6          45.     A 600-person study found an 86 percent greater risk of colorectal cancer in the highest

 7 trans fat consumption quartile.25

 8          46.     A 2,910-person study found “trans-monounsaturated fatty acids . . . were dose-

 9 dependently associated with colorectal cancer risk,” which showed “the importance of type of fat in the

10 etiology and prevention of colorectal cancer.”26

11          E.      The Artificial Trans Fat in Caramel Creams Caused Alzheimer’s Disease and

12                  Cognitive Decline.
            47.     Trans fat causes Alzheimer’s disease and cognitive decline.
13
            48.     In a study examining 815 Chicago area seniors, researchers found “increased risk of
14
     incident Alzheimer disease among persons with high intakes of . . . trans-unsaturated fats.”27
15
            49.     The study “observed a strong increased risk of Alzheimer disease with consumption of
16
     trans-unsaturated fat.” Id.
17
            50.     In a study of 1,486 women with type-2 diabetes, researchers found “[h]igher intakes of . . .
18

19

20

21
     23
     Jorge Chavarro et al., A Prospective Study of Blood Trans Fatty Acid Levels and Risk of Prostate
22 Cancer. 47 PROC. AM. ASSOC. CANCER RESEARCH 95, 99 (2006).
     24
23     Xin Liu et al., Trans-Fatty Acid Intake and Increased Risk of Advanced Prostate Cancer: Modification
     by RNASEL R462Q Variant, 28 CARCINOGENESIS 1232, 1232 (2007).
24   25
      L.C. Vinikoor et al., Consumption of Trans-Fatty Acid and its Association with Colorectal Adenomas,
25 168  AM. J. EPIDEMIOLOGY 289, 294 (2008).
   26
      Evropi Theodoratou et al., Dietary Fatty Acids and Colorectal Cancer: A Case-Control Study, 166 AM.
26 J. EPIDEMIOLOGY 181 (2007).

27   27
       Martha Clare Morris et al., Dietary Fats and the Risk of Incident Alzheimer Disease, 60 ARCH.
     NEUROL. 194, 198-99 (2003).
28


                                                         8
                                              CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 15 of 25



 1 trans fat since midlife . . . were [] highly associated with worse cognitive decline . . . .”28

 2          51.     The study cautioned “[d]ietary fat intake can alter glucose and lipid metabolism and is

 3 related to cardiovascular disease risk in individuals with type 2 diabetes. Because insulin, cholesterol, and

 4 vascular disease all appear to play important roles in brain aging and cognitive impairments, dietary fat

 5 modification may be a particularly effective strategy for preventing cognitive decline, especially in

 6 individuals with diabetes.” Id. (citations omitted).

 7          52.     Artificial trans fat also damages the brains of those who consume it. A study conducted by

 8 UCSD School of Medicine of 1,018 men, mostly younger men, found trans fat consumption to be

 9 strongly correlated with impaired memory.29 The authors of the study, appearing in Circulation, the

10 American Heart Association’s peer-reviewed journal, conclude that “Greater dTFA [dietary trans fatty

11 acid] was significantly associated with worse word memory in adults aged 20-45 years, often critical

12 years for career building.”

13          53.     Performing a word memory test, each additional gram per day of trans fat consumed was

14 associated with 0.76 fewer words correctly recalled. The authors suggest trans fat’s well-established pro-

15 oxidant effect and its damage to cell energy processes is the pathway by which trans fat consumption

16 damages memory ability. The young men with the highest trans fat consumption scored 12 fewer recalled

17 words on the 104-word test. Id.

18          F.      The Artificial Trans Fat in Caramel Creams Caused Organ Damage.

19          54.     Artificial trans fat molecules are readily incorporated into blood and organ cells in place of

20 natural fat molecules, which damages vital organs, including the heart, brain, and reproductive system.

21 Further, changing the chemical composition of cells induces systemic inflammation, where the immune

22 system fails to recognize such cells as native to the body and becomes persistently overactive, leading to
                        30
23 further organ damage.

24
     28
25     Elizabeth E. Devore et al., Dietary Fat Intake and Cognitive Decline in Women with Type 2 Diabetes,
     32 DIABETES CARE 635 (2009).
26   29
      Golomb, B. et al., Trans Fat Consumption is Adversely Linked to Memory in Working-Age Adults,
27 C IRCULATION . 130:A15572 (2014).
   30
      See:
28


                                                          9
                                               CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 16 of 25



 1          G.      PHO Use is Unlawful in California, the United States, and European Nations.

 2          55.     New York City banned trans fat in restaurants in 2006.

 3          56.     A 2004 Danish law restricted all foods to fewer than 2 percent of calories from artificial

 4 trans fat, a test that the Trans Fat Tacos did not meet during the class period.

 5          57.     Switzerland passed the same restriction in 2008.31

 6          58.     A study of Denmark’s 2004 trans fat ban concluded it “did not appreciably affect the
                                                                                                     32
 7 quality, cost or availability of food” and did not have “any noticeable effect for the consumers.”

 8          59.     These laws were all motivated by the strong evidence trans fat is dangerous, showing there

 9 was not a scientific consensus during the class period that PHO was a safe food additive.

10          60.     On June 17, 2015, the FDA released a declaratory order which it called its Final

11 Determination Regarding Partially Hydrogenated Oils, finding that “PHOs are not GRAS for any use in

12 human food.” 80 Fed. Reg. 34650, 34651 (June 17, 2015) (“Final Determination”).

13          61.     The FDA’s Final Determination noted that “if there are data and information that

14 demonstrates to a reasonable certainty that no harm will result from a specific use of a PHO in food, that

15 information could be submitted as part of a food additive petition to FDA seeking issuance of a

16 regulation to prescribe conditions under which the additive may be safely used in food.” Final

17 Determination at 34664.

18          62.     On June 11, 2015 and March 7, 2017, the Grocery Manufacturers Association (“GMA”)

19 submitted such a food additive petition and then an amended petition seeking approval to use partially

20 Lopez-Garcia et al., Consumption of Trans Fat is Related to Plasma Markers of Inflammation and
   Endothelial Dysfunction, 135 J. NUTR. 562-66 (2005);
21
   Baer et al., Dietary fatty acids affect plasma markers of inflammation in healthy men fed controlled diets;
22 a randomized crossover study, 79 AM. J. CLIN. NUTR. 969-73 (2004);

23 Mozaffarian & Clarke, Quantitative effects on cardiovascular risk factors and coronary heart disease
   risk of replacing partially hydrogenated vegetable oils with other fats and oils, 63 EURO. J. CLIN. NUTR.
24 S22-33 (2009);

25 Mozaffarian et al., Trans Fatty acids and systemic inflammation in heart failure, 80 AM. J. CLIN. NUTR.
   1521-25 (2004).
26 31 Andrew Collier, Deadly Fats: Why Are We still Eating Them?, The Independent (UK), June 10, 2008.

27   32
       Mozaffarian, 354 NEW ENG. J. MED. at 1610; see also Steen, Stender, High Levels of Industrially
     Produced Trans Fat in Popular Fast Food, 354 NEW ENG. J. MED. 1650, 1652 (2006).
28


                                                        10
                                              CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 17 of 25



 1 hydrogenated oil in “approximately 60 food categories.” On May 21, 2018, the FDA denied the

 2 amended GMA petition, and stated it considered the first one abandoned. In doing so, the FDA rejected

 3 the GMA’s argument for a “non-linear dose response” model and noted that “the vast majority of

 4 scientific studies have been consistent in their conclusions that trans fat consumption has a progressive

 5 and linear adverse effect on blood lipids and CHD risk.” Denial of Food Additive Petition, 83 Fed. Reg.

 6 23382, 23390 (May 21, 2018).

 7            V.    PLAINTIFF’S PURCHASES OF CARAMEL CREAMS AND COW TALES

 8          63.     Plaintiff Sabrina Silva regularly purchased and consumed Caramel Creams and Cow

 9 Tales throughout the Class Period. She estimates she purchased Caramel Creams about once every two

10 months during every year of the class period.

11          64.     Plaintiff and her four children consumed a dangerous amount of an illegal and dangerous

12 food additive as a direct and foreseeable result of these purchases.

13                   VI.    THE USE OF PHO IN CARAMEL CREAMS WAS UNFAIR

14          65.     GCC’s use of PHO in Caramel Creams was always unnecessary. There were several safe

15 substitutes for PHO and artificial trans fat throughout the Class Period.

16          66.     During the Class Period, most manufacturers of competing candy products responsibly

17 decided to refrain from adding artificial trans fat to their products.

18          67.     Although commercially viable alternative formulations and substitutes for PHO were

19 available, GCC elected not to use them in Caramel Creams in order to increase its profits at the expense

20 of consumers’ health.

21          68.     GCC’s practices as described herein were “unfair” within the meaning of the Unfair

22 Competition Law because its conduct was immoral, unethical, unscrupulous, or substantially injurious to

23 consumers, and the utility of the conduct to Defendant does not outweigh the gravity of the harm to class

24 members.

25          69.     In particular, while GCC’s use of PHO in Caramel Creams may have some utility to

26 Defendant in that it allowed GCC to realize higher profit margins than if it used only safe ingredients,

27 this utility is small and far outweighed by the gravity of the serious health harm GCC inflicted upon

28 consumers.


                                                         11
                                               CLASS ACTION COMPLAINT
                 Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 18 of 25



 1               70.   Defendant’s conduct injured competing manufacturers of similar products that did not

 2 engage in its unfair, immoral behavior, especially given the limited retail shelf space.

 3               71.   Moreover, GCC’s practices violated public policy as declared by specific constitutional,

 4 statutory, or regulatory provisions, including the FDCA, the Food Additives Amendment of 1958 and

 5 California Education Code § 49431.7.

 6               72.   GCC’s actions also violated public policy by causing the United States, California, and

 7 every other state to pay—via Medicare, Medicaid, Affordable Care Act Exchange subsidies, veterans’

 8 health programs, public employee and retiree health insurance—for treatment of trans fat-related

 9 illnesses.

10               73.   Further, the injury to consumers from GCC’s practices was substantial, not outweighed

11 by benefits to consumers or competition, and not one that consumers themselves could reasonably have

12 avoided. Rather, the burden of avoiding dangerous and unapproved food additives is not reasonably

13 placed on the general public, who have varied levels of education and familiarity with food safety, but

14 rather on the manufacturers of food, both as a matter of equity and as a matter of efficiency.

15        VII.     DEFENDANT’S PRACTICES WERE “UNLAWFUL” WITHIN THE MEANING OF

16                                 THE CALIFORNIA UNFAIR COMPETITION LAW

17               74.   GCC’s practices as described herein are “unlawful” within the meaning of the California

18 Unfair Competition Law because PHO is not Generally Recognized as Safe (GRAS). Therefore,
   Defendant’s use of PHO rendered Caramel Creams adulterated within the meaning of 21 U.S.C. §
19
   342(a)(2)(C).
20
          75.     The PHO used in Caramel Creams appears nowhere on the FDA’s list of the hundreds of
21
   substances it considers GRAS.33
22        76.     PHO also fails to meet the fundamental requirement for GRAS status—that the substance
23 is safe. In fact, the FDA has explicitly recognized that there is no safe level of artificial trans fat

24 consumption.
          77.     Under the Food Additives Amendment of 1958, which amended the FDCA, all food
25
   additives are unsafe unless they (1) fall within a specified exemption to the statute’s definition of food
26

27
     33
          See 21 C.F.R. §§ 181, 182, 184 and 186.
28


                                                          12
                                                CLASS ACTION COMPLAINT
               Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 19 of 25



 1 additive, or (2) their use is pursuant to FDA approval. Because the PHOs used in Caramel Creams does

 2 not meet either of these exceptions, they are, and long have been, unsafe and unlawful for use in food.
          78.     GCC’s use of PHO in Caramel Creams thus constituted adulteration under 21 U.S.C. §
 3
   342.
 4
          79.     On November 8, 2013, the FDA tentatively determined PHO is not GRAS.34
 5
          80.     On June 17, 2015, after extensive public comment, the FDA determined trans fat is not
 6
   GRAS.35
 7
          81.     At no point during the class period was there a scientific consensus PHO was safe.
 8
   Indeed, for more than two decades, the scientific consensus has been that it is unsafe.
 9        82.     In using PHO as a food additive prior to 2015, Defendant failed to submit a food additive
10 petition and failed to undertake a GRAS self-determination.

11             83.    GCC’s conduct was further “unlawful” because it violated the Federal Food, Drug and

12 Cosmetic Act (“FDCA”), specifically,

13            21 U.S.C. § 331(a) (prohibiting the “introduction or delivery for introduction into interstate
               commerce of any food, drug, device, tobacco product, or cosmetic that is adulterated or
14             misbranded”);
15            21 U.S.C. § 331(b) (prohibiting the “adulteration or misbranding of any food, drug, device,
               tobacco product, or cosmetic in interstate commerce”);
16
              21 U.S.C. § 331(c) (prohibiting the “receipt in interstate commerce of any food, drug, device,
17             tobacco product, or cosmetic that is adulterated or misbranded, and the delivery or proffered
               delivery thereof for pay or otherwise”);
18
              21 U.S.C. § 348 (prohibiting the use of any food additive unless it has been deemed GRAS).
19             84.    GCC’s conduct further violated The California Sherman Food, Drug, and Cosmetic Law
20 Defendant’s conduct also violates California’s Health and Safety Code, which prohibits the

21 manufacture, delivery, and sale of food that “contains any poisonous or deleterious substance that may

22 render it injurious to health of man or any other animal that may consume it” Id. at § 110545.

23                                               VIII.   INJURY
24             85.    When purchasing Caramel Creams, Plaintiff was seeking products of particular qualities,
25 including products that did not negatively affect blood cholesterol levels or the health of her

26
     34
27        78 Fed. Reg. 67169 (November 8, 2013).
     35
          80 Fed. Reg. 34650 (June 17, 2015).
28


                                                          13
                                                CLASS ACTION COMPLAINT
             Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 20 of 25



 1 cardiovascular system, and products made with safe, lawful ingredients.

 2           86.   Plaintiff purchased Caramel Creams believing they had the qualities she sought based on

 3 the natural assumption that food sold in stores by large companies would not have unsafe and unlawful

 4 ingredients.

 5           87.   Instead, Caramel Creams were actually unsatisfactory to her for the reasons described

 6 herein.

 7           88.   Plaintiff lost money as a result of GCC’s conduct because she purchased products that

 8 were detrimental to her health and were unfairly offered for sale in violation of federal and California

 9 law. Had Defendant not violated the law, Plaintiff would not have been able to purchase Caramel

10 Creams.

11           89.   Plaintiff suffered physical injury when she consumed Caramel Creams, because

12 consuming artificial trans fat in any quantity, including the quantity she actually consumed, inflames and

13 damages vital organs and substantially increases the risk of heart disease, diabetes, cancer, and death.

14           90.   Throughout the Class Period, Caramel Creams contained an unsafe amount of artificial

15 trans fat which rendered them unfit for their ordinary use.

16           91.   During the Class Period, Caramel Creams were not fit for human consumption and had a

17 value of $0.

18           92.   Ms. Silva was unaware that Caramel Creams were dangerous when she purchased them,

19 and would not have purchased them had she known they contained a food additive that is unlawful

20 because it causes heart disease, diabetes, and cancer.

21           93.   Plaintiff lost money as a result of Defendant’s unlawful behavior. Plaintiff altered her

22 position to her detriment and suffered loss in an amount equal to the amount she paid for Caramel

23 Creams.

24                                      IX.    DELAYED DISCOVERY

25           94.   Plaintiff did not discover that GCC’s behavior was unfair and unlawful until May 2019,

26 when she learned the true extent of the dangers of consuming trans fat and that Defendant had been

27 selling Caramel Creams illegally for years. Until this time, she lacked the knowledge regarding the facts

28 of her claims against GCC.


                                                        14
                                              CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 21 of 25



 1          95.      Plaintiff is a reasonably diligent consumer who exercised reasonable diligence in her

 2 purchase, use, and consumption of Caramel Creams. Nevertheless, she would not have been able to

 3 discover GCC’s unfair and unlawful practices and lacked the means to discover them given that, like

 4 nearly all consumers, she is not an expert on nutrition and does not typically read or have ready access to

 5 scholarly journals such as The Journal of Nutrition,36 The European Journal of Clinical Nutrition,37 and

 6 The New England Journal of Medicine,38 where the scientific evidence of artificial trans fat’s dangers

 7 was published.

 8                                   X.    CLASS ACTION ALLEGATIONS

 9          96.      Plaintiff brings this action on behalf of herself and all others similarly situated (the

10 “Class”), excluding Defendant’s officers, directors, and employees, and the Court, its officers and their

11 families. The Class is defined as:

12                All citizens of California who purchased, for household or personal use, caramel
                  candy products containing partially hydrogenated oil manufactured or distributed by
13
                  Defendant in California between January 1, 2012 and December 31, 2017 (the “Class
14                Period”),.

15
            97.      Questions of law and fact common to Plaintiff and the Class include:
16
                  a. Whether GCC’s conduct constituted a violation of the unfair prong of California’s
17                   Unfair Competition Law;
                  b. Whether GCC’s conduct constituted a violation of the unlawful prong of
18
                     California’s Unfair Competition Law;
19                c. Whether GCC’s conduct was immoral, unethical, unscrupulous, or substantially
                     injurious to consumers;
20                d. Whether the slight utility GCC realized as a result of its conduct outweighs the
21                   gravity of the harm the conduct caused to its victims;
                  e. Whether GCC’s conduct violated public policy as declared by specific
22

23   36
       Peter M. Clifton et al., Trans Fatty Acids In Adipose Tissue And The Food Supply Are Associated
     With Myocardial Infarction, 134 J. NUTR. 874, 874-79 (2004).
24
     37
     A. Tavani et al., Margarine intake and risk of nonfatal acute myocardial infarction in Italian women,
25 51 EUR. J. CLIN. NUTR. 30–32 (1997) (estimating a 50 percent greater risk of heart attack in women with
   high consumption of margarine, an association “independent of body mass index, history of
26 hypertension and hyperlipidemia”).

27   38
       Mozaffarian, 354 NEW ENG. J. MED. at 1611 (“10 to 19 percent of CHD events in the United States
     could be averted by reducing the intake of trans fat”).
28


                                                        15
                                              CLASS ACTION COMPLAINT
               Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 22 of 25



 1                        constitutional, statutory, or regulatory provisions;
                     f.   Whether the injury to consumers from GCC’s practices is substantial;
 2
                     g.   Whether the injury to consumers from GCC’s practices is outweighed by benefits
 3                        to consumers or competition;
                     h.   Whether Class members are entitled to restitution;
 4
                     i.   Whether Class members are entitled to an injunction and, if so, its terms; and
 5                   j.   Whether Class members are entitled to any further relief.

 6
               98.        By purchasing Caramel Creams, all Class members were subjected to the same wrongful
 7
     conduct.
 8
               99.        Plaintiff’s claims are typical of the Class’s claims because all Class members were
 9
     subjected to the same economic harm when they purchased Caramel Creams and suffered economic
10
     injury.
11
               100.       Plaintiff will fairly and adequately protect the interests of the Class, has no interests that
12
     are incompatible with the interests of the Class, and has retained counsel competent and experienced in
13
     class litigation.
14
               101.       The Class is sufficiently numerous, as it includes thousands of individuals who purchased
15
     Caramel Creams in California during the Class Period.
16
               102.       Class representation is superior to other options for the resolution of the controversy. The
17
     relief sought for each Class member is small, as little as one dollar for some Class members. Absent the
18
     availability of class action procedures, it would be infeasible for Class members to redress the wrongs
19
     done to them.
20
               103.       Questions of law and fact common to the Class predominate over any questions affecting
21
     only individual members.
22
                                                     First Cause of Action
23                             Unfair Competition Law, Bus. & Prof. Code §§ 17200 et seq.
24             104.       In both causes of action, Plaintiff realleges and incorporates by reference each and every
25 allegation contained elsewhere in the Complaint, as if fully set forth herein.

26             Unfair Conduct
27             105.       The business practices and omissions of GCC as alleged herein constitute “unfair”
28 business acts and practices in that GCC’s conduct is immoral, unethical, unscrupulous, and substantially


                                                              16
                                                    CLASS ACTION COMPLAINT
            Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 23 of 25



 1 injurious to consumers and the utility of its conduct, if any, does not outweigh the gravity of the harm to

 2 Defendant’s victims.

 3          106.   Further, GCC’s practices were unfair because they violated public policy as declared by

 4 specific constitutional, statutory, or regulatory provisions, including those embodied in the FDCA,

 5 California Health and Safety Code, and California Education Code.

 6          107.   Moreover, GCC’s practices were unfair because the injury to consumers from

 7 Defendant’s practices was substantial, not outweighed by benefits to consumers or competition, and not

 8 one that consumers themselves could reasonably have avoided or should be obligated to avoid.

 9          Unlawful Conduct

10          108.   GCC has made and distributed, in interstate commerce and in this county, products that

11 contained unlawful food additives. Caramel Creams were placed into interstate commerce by GCC.
          109. GCC’s conduct was “unlawful” because it violated the Federal Food, Drug, and Cosmetic
12
   Act (“FDCA”), specifically, the Food Additives Amendment of 1958, which deems a food additive
13
   unsafe unless it has met two exceptions, neither of which the PHO used in Caramel Creams products has
14
   met. 21 U.S.C. §§ 348, 342.
15        110. GCC’s conduct violated California’s Sherman Law, because Caramel Creams contained
16 PHO, which is a “poisonous or deleterious substance that may render it injurious to health of man or any

17 other animal that may consume it.” Health & Safety Code § 110545.
           111. The use of artificial trans fat in Caramel Creams thus constituted violations of the FDCA
18
   and the Sherman Law and, as such, violated the “unlawful prong” of the UCL.
19
           112. Plaintiff suffered injury in fact and lost money or property as a result of Defendant’s
20
   unlawful acts: she was denied the benefit of the bargain when she decided to purchase Caramel Creams
21 over competing products that were less expensive and/or contained no artificial trans fat.

22          113.   Had Plaintiff been aware of Defendant’s unlawful conduct, she would not have purchased

23 Caramel Creams.
          114. GCC’s unlawful acts allowed it to sell more units of Caramel Creams than it would have
24
   otherwise, and at a higher price, and higher margin.
25
          115. Plaintiff seeks an order for the disgorgement and restitution of all revenue received by
26
   Defendant from the sale of Caramel Creams and has no adequate remedy at law.
27

28


                                                       17
                                             CLASS ACTION COMPLAINT
             Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 24 of 25



 1                                               Second Cause of Action

 2                                Breach of Implied Warranty of Merchantability

 3           116.      Plaintiff realleges and incorporates by reference each and every allegation contained
     elsewhere in the Complaint, as if fully set forth herein.
 4
             117.      Defendant, through its acts and omissions set forth herein, in the sale, marketing and
 5
     promotion of the Caramel Creams, made representations to Plaintiff and the Class that Caramel Creams
 6
     are safe to consume.
 7           118.      Plaintiff and the Class bought Caramel Creams manufactured, advertised, and sold by
 8 GCC, as described herein.

 9           119.      GCC is a merchant with respect to the goods of this kind which were sold to Plaintiff and
     the Class, and there was in the sale to Plaintiff and other members of the Class an implied warranty that
10
     those goods were merchantable.
11
             120.      GCC breached that implied warranty, however, in that Caramel Creams were not fit for
12
     their ordinary purpose in that they were not safe, wholesome, and legal food products.
13           121.      During the Class Period, Caramel Creams were not fit for human consumption and had a
14 value of $0.

15           122.      As an actual and proximate result of GCC’s conduct, Plaintiff and the Class did not
     receive goods as impliedly warranted by GCC to be merchantable in that they were not fit for their
16
     ordinary purpose of human consumption.
17
             123.      Plaintiff and the Class have sustained damages as a proximate result of the foregoing
18
     breach of implied warranty in the amount of Caramel Creams’ purchase price.
19                                         XI.     PRAYER FOR RELIEF
20           WHEREFORE, Plaintiff, on behalf of herself, all others similarly situated, and the general
21 public, prays for judgment against GCC as follows:

22      A.      An order confirming that this class action is properly maintainable as a class action as
23              defined above, appointing Plaintiff and her undersigned counsel to represent the Class, and
24              requiring Defendant to bear the cost of class notice, not to exceed $100,000;
25      B.      An award of damages and restitution of $2 million;
26      C.          Pre-judgment, and post-judgment interest; and
27      D.      An award of attorney fees and costs, not to exceed $2 million.
28


                                                           18
                                                 CLASS ACTION COMPLAINT
Case 4:20-cv-07143-YGR Document 1-1 Filed 10/14/20 Page 25 of 25
